Citation Nr: 9914984	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for peptic ulcer 
disease.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for malaria.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for rheumatism.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1944 
to August 1945.  

In August 1988, the Board of Veterans' Appeals (Board) denied 
service connection for peptic ulcer disease, malaria, 
hypertension, and rheumatism.  In February 1989, the Regional 
Office (RO) continued and confirmed the denial of the claims 
for service connection for peptic ulcer disease, malaria, 
hypertension, and rheumatism.  In July 1989, the RO denied 
the reopening of the claims of service connection for peptic 
ulcer disease, rheumatism, hypertension, and malaria.  In May 
1997, the RO again denied reopening the claims of service 
connection for peptic ulcer disease, malaria, hypertension, 
and rheumatism.  


FINDINGS OF FACT

1.  The RO affirmed the previous denials of service 
connection for peptic ulcer disease, malaria, hypertension, 
and rheumatism when it issued an unappealed rated decision in 
July 1989.  

2.  The evidence received since the July 1989 decision 
wherein the RO affirmed the previous denials of service 
connection for peptic ulcer disease and malaria is either 
duplicative, cumulative, or not probative, and is not so 
significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case. 




3.  The evidence received since the July 1989 rating decision 
wherein the RO affirmed the previous denials of service 
connection for hypertension and rheumatism bear directly and 
substantially upon the issues at hand, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for service connection for hypertension is not 
well grounded.

5.  The claim for service connection for rheumatism is not 
well grounded.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1989 rating decision 
wherein the RO affirmed the previous denials of service 
connection for peptic ulcer disease and malaria is not new 
and material, and the veteran's claim for service connection 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  Evidence received since the July 1989 decision wherein 
the RO affirmed the previous denials of service connection 
for hypertension and rheumatism is new and material, and the 
claim for service connection is reopened.  38 U.S.C.A. §§ 
5108, 7105(c);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

3.  The claim of entitlement to service connection for 
hypertension
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for rheumatism
is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time to the RO's July 1989 
decision was as follows:

There is no record of an enlistment physical examination, if 
made.  Physical examination conducted in March 1945 revealed 
a normal musculoskeletal system, abdominal viscera system, 
and endocrine systems.  The veteran's blood pressure was 
reported as 114/68.  The affidavit for the Philippine Army 
personnel dated in November 1946 was negative for any claimed 
disabilities.  

Treatment record dated in May 1945 from Yay Regimental Aid 
Station shows that the veteran was discharged to duty from 
confinement in the hospital.  There was no explanation for 
confinement provided in the report. 

In a February 1988 statement, Victoria San Victores, M. D. 
reported that she had treated the veteran for malaria in June 
1945.

In a July 1988 statement, Alfredo Fernandez, M.D. reported 
that he had treated the veteran for malaria and rheumatism 
from August 1945 to 1958.  

In a joint affidavit dated in December 1988, two of the 
veteran's comrades reported that the veteran suffered from 
malaria while in the mountains of Laguna and Rizal and that 
following the liberation he was confined in the hospital for 
about two weeks for malaria.  

During the veteran's January 1989 personal hearing, he 
testified that he incurred his claimed disabilities while he 
was a soldier.  He submitted a duplicative hospitalization 
report in support of his claim conditions.  

In a statement dated in May 1989, Ildenfonso Buenaseda, M.D., 
reported that he treated the veteran from August 1964 to 
November 1970 for dyspepsia, arthritis, rheumatic, left knee, 
puncture wounds right foot, and flu.  

Based on this evidence, in unappealed rating decision in 
August 1988, the RO denied the veteran's claims of service 
connection for stomach ulcer, rheumatism, hypertension and 
malaria.  The RO stated that "[s]ince there are no official 
records of stomach ulcer, rheumatism, hypertension, and 
malaria, being noted, claimed, treated or diagnosed during 
service and there is no evidence of diagnosis of stomach 
ulcer, arthritis, hypertension and malaria by approved 
methods during the regulatory period following discharge from 
service to a degree of at least 10%, there is no basis for 
the granting of [service connection] for these 
disabilities."  

Unappealed rating decisions issued in February and July 1989 
continued and confirmed the August 1988 final decision.  

Evidence submitted since the July 1989 RO decision is 
reported below.

Treatment record dated in May 1945 from Yay Regimental Aid 
Station that shows the veteran was discharged to duty from 
confinement in the hospital.  There was no explanation for 
confinement provided in the report.  

In a February 1988 statement, Victoria San Victores, M. D. 
reported that she treated the veteran for malaria in June 
1945.

In a July 1988 statement, Alfredo Fernandez, M.D. reported 
that he treated the veteran for malaria and rheumatism from 
August 1945 to 1958.  

In a statement dated in October 1996, Vincente Santa Maria, 
M.D., reported that he treated the veteran from 1946 to 1976 
for peptic ulcer disease, rheumatism, hypertension, and 
malaria.  He further reported that the veteran was his 
regular patient.  


In response to Dr. Santa Maria's medical statement, the RO 
associated a memorandum with the file, regarding the 
credibility of evidence.  Therein, the RO noted that an 
interview with Dr. Santa Maria disclosed that he received a 
medical license in 1937, and that he specialized in pulmonary 
diseases.  It was noted that, according to records on file at 
the Professional Regulations Commission, Dr. Santa Maria last 
renewed his medical license in 1975.  The RO noted that Dr. 
Santa Maria was a regular contributor of medical statements 
in support of VA claimants, and that the statements usually 
identified medical conditions and showed "the period that 
treatment was rendered, often times 40 to 50 years ago."  

The RO indicated that it had made numerous requests for Dr. 
Santa Maria's clinical and treatment files contemporaneous to 
the periods of alleged treatment, and that they had been 
advised by the doctor that all such records were destroyed by 
fire in 1983.  In conclusion, the RO noted that the 
statements from Dr. Santa Maria describing medical histories 
prior to 1983 were based solely upon the doctor's memory and 
were unsubstantiated by supportive medical documentation.  
Furthermore, it was deemed of no useful purpose to pursue 
further development of clinical records from Dr. Santa Maria 
for treatment rendered prior to 1983.

In a statement dated in November 1997, Guillermo Mission-
Chin, M.D., reported that he had treated the veteran for 
hypertension.  (submitted twice)

In a statement dated in March 1998, Dr. Victoria San Victores 
reported that she could not assist nor provide treatment 
records regarding the veteran who claimed treatment in June 
1945.  He reported that all medical records were burned and 
that her memory of the subject's case was nil.  

Treatment records dated from September 1992 to August 1998 
show treatment for tightness of hamstring, and 
osteoarthritis, both knees.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 30.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.10 of this part.  38 C.F.R. § 3/104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7015;  38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United State Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the July1989 RO decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Therefore, the 
Board must review, in light of the applicable law and 
regulations regarding finality, the additional evidence 
submitted since the previous RO decision disallowing the 
veteran's claim in July 1989.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App.  203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins, 12 Vet. App. 209 and Winters v. West, 12 Vet. 
App. 203.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).




In general, service connection may be presumed in the case of 
a veteran who served continuously for 90 days or more during 
a period of war, if peptic ulcer disease, arthritis, malaria, 
or hypertension, become manifest to a compensable degree 
within a year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).


Analysis

The evidence obtained since the last final disallowance 
consists of duplicate medical records from Yay Regimental Aid 
Station, Drs. San Victores, and Fernandez regarding medical 
treatment.  This evidence is duplicative of evidence 
previously of record.  The September 1998 treatment record 
that shows treatment for tightness of hamstring is not 
probative of the issue at hand. 

Although Dr. Sta. Maria's statement is new as it was not 
previously of record, it is not material because it is not 
probative of the issues at hand.  As set forth above, the 
basis for the previous denial of was that there was no 
medical evidence showing by acceptable methods that the 
veteran's claimed disabilities were present in service or 
(where applicable) manifest to a compensable degree within 
the applicable presumptive periods.  Dr. Sta. Maria's October 
1996 statement merely reports that he treated the veteran for 
peptic ulcer disease, malaria, hypertension, and rheumatism, 
from 1946 to 1976.  Thus, even when it is presumed to be 
credible, the statement does not provide any information 
which is probative of the issue at hand.

With respect to the claim of service connection for peptic 
ulcer disease, Dr. Sta. Maria's statement that he treated the 
veteran for peptic ulcer in 1946 is not material in that it 
does not satisfy the requirements of a proper diagnosis of 
peptic ulcer in that it does not represent a medically sound 
interpretation of sufficient clinical findings warranting 
such a diagnosis and an adequate basis for a differential 
diagnosis from other conditions with like symptomatology.  
Dr. Sta. Maria does not provide any laboratory findings or 
evidence of peptic ulcer disease within the initial post 
service year.  38 C.F.R. § 3.309(a) (1998); Evans, 9 Vet. 
App. at 284.

With respect to the claim of service connection for malaria, 
the Board also concludes that Dr. Sta. Maria's statement is 
not new and material.  Dr. Sta. Maria's statement indicates 
that he first treated the veteran for malaria in 1946, more 
than one year after the termination of the veteran's 
recognized guerrilla service in March 1945. Thus, the 
statement (even if true) is not probative of the issue at 
hand.  

Additionally, Dr. Sta. Maria's statement does not provide 
evidence with respect to the severity of the veteran's 
malaria, or the clinical findings used to arrive at the 
diagnosis of malaria.  See 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1998), Note (1) (medical evidence relating to the 
period after discharge from service must record sufficient 
clinical findings, when considered in accordance with all 
other data of
record, to support the conclusion that there existed a 
compensable or higher degree of disability from malaria); and 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998), Note (the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears or "clinical grounds" if 
the veteran served in a endemic area and presents with signs 
and symptoms compatible with malaria).

Additionally, the Board notes that the record contains no 
medical evidence that the veteran currently has any residual 
disability as a result of his claimed in-service peptic ulcer 
disease or malaria.  Thus, even assuming Dr. Sta. Maria's 
letter documents a course of treatment for peptic ulcer 
disease and malaria, from 1946 to 1976, it would still not be 
new and material evidence.  



Because the record does not contain any competent medical 
evidence of a current disability stemming from any in-service 
episodes of peptic ulcer disease or malaria, Dr. Sta. Maria's 
statement is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such injury resulted in a 
present disability).  

With respect to the claim of service connection for 
hypertension, the Board concludes that Dr. Sta. Maria's 
statement is not new and material.  Dr. Sta. Maria's 
statement indicates that he first treated the veteran for 
hypertension in 1946, more than one year after the 
termination of the veteran's recognized guerrilla service in 
March 1945.  Thus, the statement (even if true) is not 
probative of the issue at hand.  Additionally, Dr. Sta. 
Maria's statement does not provide evidence with respect to 
the severity of the veteran's hypertension, or the clinical 
findings used to arrive at the diagnosis of hypertension.

With respect to the claim of service connection for 
rheumatism, Dr. Sta. Maria's statement that he treated the 
veteran for rheumatism in 1946 is not material in that it is 
not supported by a well established diagnosis showing 
rheumatism as an active process.  Dr. Sta. Maria does not 
provide any laboratory findings or evidence of rheumatism 
within the initial post service year.  38 C.F.R. § 3.309(a) 
(1998); Evans, 9 Vet. App. at 284.

Notwithstanding the foregoing, the Board concludes that the 
presumption of credibility does not apply to Dr. Sta. Maria's 
statement in that is too "inherently incredible" to 
constitute competent medical evidence.  The Court has made 
plain that the Board is not free to judge weight or 
credibility of evidence in circumstances such as these except 
to the extent that it may determine certain evidence to be 
inherently incredible.  See Justus, 3 Vet. App. at 513 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In this case, Dr. Sta. Maria claims to remember (without the 
aid of treatment records to refresh his memory) that he 
treated the veteran more than 50 years earlier, in 1946 for 
peptic ulcer disease, malaria, hypertension, and rheumatism.  
The Board finds his statements to be inherently incredible 
and observes that the Court itself in a persuasive single-
judge memorandum decision has determined on at least two 
prior occasions that Dr. Sta. Maria's medical opinion based 
on his recollection without the aid of treatment records was 
not credible medical evidence.  See Cruzada v. Gober, U.S. 
Vet. App. No. 96-1132, (Sept. 16, 1997) (Holdaway, J.); 
Alcaide v. Gober, U.S. Vet. App. No. 96-1259 (Ivers, J.).

The Board finds that the November 1997 and August 1998 
medical statements are relevant evidence which requires 
consideration in connection with the evidence of record in 
order to fairly adjudicate the veteran's claim of entitlement 
to service connection hypertension and rheumatism.  The 
statements show that the veteran has current disabilities.  
In light of the foregoing, the Board concludes that the 
veteran has submitted new and material evidence which is 
sufficient to reopen his claim.  See  38 C.F.R. § 1.56.  
Therefore, the veteran's claims for service connection for 
hypertension and rheumatism are reopened.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for peptic ulcer 
disease and malaria, the first element has not been met.  
Accordingly, as to these two issues, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).
As new and material evidence has been submitted to reopen the 
veteran's claims for service connection for hypertension and 
rheumatism, the first element has been met.  Accordingly, the 
Board must determine whether the claims for service 
connection for hypertension and rheumatism are well grounded.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


Whether the claims for service connection 
for hypertension and rheumatism 
(arthritis) are well grounded.

Criteria

The Court has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If the veteran has not filed such a 
claim, the appeal must fail. 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Case law provides 
that, although a claim need not be conclusive to be well 
grounded, it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993).  


Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  There 
must be competent evidence of current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence), and of 
a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Although the evidence subsequent to the September 1977 
decision may be new and material, the evidence may, 
nonetheless, be insufficient to establish a well-grounded 
claim.  See Fossie v. West, 12 Vet. App. 1 (1998).

Hypertension

The medical evidence shows that in November 1997 the veteran 
was seen and examined for hypertension.  The veteran has, 
therefore, submitted evidence of a current disability.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's hypertension is 
attributable to his service.  Specifically, there is no 
medical evidence to establish a causal link between the 
veteran's hypertension and his service.  The veteran's 
opinion that his hypertension is directly related to his 
active service does meet this standard.  As indicated in 
Espiritu v. Derwinski, questions of medical diagnosis or 
causation require the expertise of a medical professional.

Rheumatism

Treatment records dated in August 1998 from Veteran's 
Memorial Medical Center show a diagnosis and treatment for 
osteoarthritis of the knees.  The veteran has, therefore, 
submitted evidence of a current disability.

What is lacking under the Caluza test in the present case is 
medical evidence that the veteran's current disability is 
related to his service.  Specifically, there is no medical 
evidence to establish a causal link between the veteran's 
osteoarthritis of the knees and his service.  The veteran's 
opinion that his osteoarthritis of the knees is directly 
related to his active service does meet this standard.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.

Since there is no competent evidence of record linking the 
veteran's hypertension or rheumatism (osteoarthritis) to his 
period of service, the claims for service connection for 
hypertension and rheumatism are not well grounded and must be 
denied.


ORDER

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for peptic 
ulcer disease and malaria, the benefit sought on appeal is 
denied.

The veteran having submitted new and material evidence to 
reopen claims for service connection for hypertension and 
rheumatism, the appeal is granted to this extent.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for hypertension and 
rheumatism, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

